Citation Nr: 9908507	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel





INTRODUCTION

The appellant is the widow of a World War II veteran who 
served on active duty from September 1944 to December 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  The veteran perfected a timely appeal to 
that decision.


REMAND

The appellant contends, in essence, that the veteran's death 
was hastened by his service-connected right pleural cavity 
injuries, residuals gunshot wound, manifested by thickened 
pleura, right lower third, scars of chest wall and upper 
right abdominal wall.  The appellant reports that the 
veteran's first heart attack in 1967 was the result of his 
wounds and that his combat wounds were great and must have 
been a strain on his heart.

A review of the record discloses that the veteran died on 
February [redacted], 1997, at the age of 70 years.  The 
immediate cause of death as reported on the certificate of 
death dated in February 1997 was atherosclerotic cardiovascular 
disease.  The manner of death was described as natural and no 
autopsy was performed.  The place of death was Columbia HCA New 
Port Richey Hospital.  At the time of his death service connection 
was in effect for the residuals of a gunshot wound to the 
right pleural cavity, rated as 40 percent disabling.

The Board is of the opinion that additional development of 
the evidence should be accomplished prior to further 
appellate consideration of the appellant's claim.  In 
particular, the terminal hospital report from the Columbia 
HCA New Port Richey 

Hospital.  Such records may be of significant probative value 
in determining whether service connection for the cause of 
the veteran's death is warranted, to include consideration of 
whether lung related pathology may have materially 
contributed to his demise.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should inform the appellant 
that she has the opportunity to submit 
any additional evidence and arguments in 
support of her claim.  Pertinent evidence 
would include medical evidence tending to 
show that heart disease was related to 
service or was caused or aggravated the 
service connected gunshot wound to the 
right plural cavity.

2.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who treated 
the veteran for his service-connected 
right pleural cavity injuries, residuals 
gunshot wound, and any heart problems to 
include hypertension following his 
release of active duty until his death, 
to include the terminal hospital report 
from Columbia HCA New Port Richey 
Hospital.  The RO should obtain all 
medical records, which are not on file.

3.  Following any additional development 
deemed appropriated by the RO, the RO 
should readjudicate the issue in 
appellate status.  If the decision 
remains adverse to the appellant, she and 
her representative should be furnished 
with a supplemental statement of the 
case, and 

afforded the specified time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
